Citation Nr: 1718421	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-38 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable rating for the left ear hearing loss disability. 

2. Whether new and material evidence has been received to open a claim for entitlement to service connection for a head injury with chronic headaches.

3. Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD) as secondary to a traumatic brain injury (TBI).

4. Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1979. The Veteran also served a second period of military service from January 1981 to August 1981, but the character of discharge from this period is a bar to VA benefits. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The case was previously before the Board for a May 2014 decision in which some issues were remanded for additional development including the reopened claim for service connection for an acquired psychiatric disorder, the claim for service connection for right ear hearing loss disability, and whether new and material evidence has been submitted to reopen the claim for service connection for head injury with headaches 

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran's left ear hearing loss disability was not worse than a level IX impairment. 
2. In an April 1990 decision, service connection for head injury with chronic headaches was denied.

3. The additional evidence received since the April 1990 RO decision is cumulative or redundant of evidence already in the file and previously considered, does not relate to unestablished facts necessary to substantiate this claim for service connection for residuals of a head injury, and does not raise a reasonably possibility of substantiating the claim.

4. The most probative evidence of record does not document that the Veteran has been diagnosed with an acquired psychiatric disorder which had onset during active service or which is otherwise etiologically related to active service, to include as secondary to traumatic brain injury (TBI).


CONCLUSIONS OF LAW

1. A compensable rating for left ear hearing loss disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2016).

2. The April 1990 RO decision denying the claim for head injury with chronic headaches is a final decision. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

3. The criteria for reopening the claim of entitlement to service connection for head injury including chronic headaches has not been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4. The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of head injury rated as headaches and traumatic brain injury (TBI), have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating - Left Ear Hearing Loss Disability  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

The Veteran's left ear hearing loss disability is currently rated as noncompensably disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016). 

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85. 

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation, the non-service-connected ear will be assigned a Roman Numeral I. 38 C.F.R. § 4.85(f). Thus, in this case, the Veteran's right ear will be assigned a Roman Numeral I.

As discussed below, the Board has carefully reviewed the evidence of record during the relevant temporal period from October 2009 to the present and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability rating for his left ear hearing loss disability. 

A VA audiology examination in August 2010 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
15
15
25
25
20

Speech recognition score based on the Maryland CNC Test was 88 percent in the left ear. The examiner diagnosed bilateral sensorineural hearing loss which had significant effects upon the Veteran's ordinary conditions of daily life due to difficulty understanding speech, especially in noise. 

The Veteran was fitted for hearing aids in 2011 and another claim for an increase in hearing loss was filed. A VA examination was given in June 2014. Audiologic testing at that time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
50
50
90
85
69

Speech recognition score based on the Maryland CNC Test was 40 percent in the left ear. However, the examiner determined that it was not appropriate to use the word recognition score for the left ear because of hearing difficulties that make combining use of the puretone average and word recognition scores inappropriate. Based on the foregoing results, the VA examiner diagnosed bilateral sensorineural hearing loss and the Veteran reported functional impact upon the ordinary conditions of daily life, including his ability to understand people, and headaches in noisy areas. 

In order to determine the appropriate disability rating for the Veteran's left ear hearing loss disability based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b). 

The August 2010 VA examination showed that the Veteran's puretone threshold average in the left ear was 20 decibels with speech discrimination of 88 percent; therefore, Table VI indicates the assignment of Roman numeral II for the left ear. 

Next, DC 6100 directs to apply the Roman numerals derived from Table VI (or Table VIa), to Table VII. Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Where the column for Roman numeral I and the row for Roman numeral II intersect, Table VII reveals that a noncompensable rating is warranted. 

The June 2014 VA examination showed that the Veteran's puretone threshold average in the left ear was 69 decibels, with speech discrimination of 40 percent; therefore, Table VI indicates the assignment of Roman numeral IX for the left ear. Where the column for Roman numeral I and the row for Roman numeral IX intersect, Table VII reveals that a nonconpensable rating is warranted.

The Board also acknowledges that the Veteran's treatment records document the Veteran's ongoing complaints of hearing loss; however, these additional medical treatment records are less probative as to the severity of the Veteran's left ear hearing loss disability as they do not all document objective puretone results (in addition to the VA examinations of record discussed above) which would allow for consideration of the applicable rating criteria. 38 C.F.R. § 4.85, DC 6100. The Veteran's hearing was also tested in February 2011 at a government facility and those results are also consistent with a noncompensable rating.

In conclusion, based on the foregoing, and following a review of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability rating. In sum, an increased compensable disability rating on a schedular basis for left ear hearing loss disability is not warranted for any period on appeal. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular rating is warranted for the left hearing loss. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b) (1) (2016) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

Specifically regarding the Veteran's claim of entitlement to an increased disability rating for left ear hearing loss disability, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). 

For these reasons, the Board finds that the schedular criteria are adequate to rate the Veteran's left ear hearing loss disability for the entire period on appeal. 

To the extent that the Veteran reported headaches during his June 2014 VA examination, there is no evidence that they resulted in marked interference with employment" and "frequent periods of hospitalization." More importantly, the Veteran's headaches have been attributed to non-service-connected disabilities.

The schedular rating criteria specifically contemplate the manifestations of the Veteran's disabilities, including impaired hearing which requires the use of hearing aids. In other words, the Veteran does not have any symptoms from his service-connected hearing loss that are unusual or are different from those contemplated by the schedular rating criteria. The Board also notes that the Veteran is separately service connected for tinnitus, although he has not alleged or indicated that the collective impact or combined effects of such service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's left ear hearing loss disability, and the Board is not required to remand the matter for extraschedular consideration. In the absence of exceptional factors associated specifically with the Veteran's hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 

III. New and Material Evidence - Head Injury 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105(c) (West 2014). However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2014). 

New evidence is defined as existing evidence not previously submitted to agency decision makers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2016). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim of entitlement to service connection for a head injury also categorized as a Traumatic Brain Injury, with chronic headaches was previously denied in an April 1990 RO decision because the evidence did not show that a head injury had occurred during active service or that his head injury is otherwise related to the Veteran's active service. 

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the April 1990 RO decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016). 

Since the April 1990 RO decision, evidence added to the record includes VA treatment records documenting the Veteran's headaches and lay statements by the Veteran. While such evidence is new, in that it was not of record at the time of the previous April 1990 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran's head injury and/or chronic headaches had onset during active service or is otherwise etiologically related to his active service, to include substantiating his claimed in-service event. 38 C.F.R. § 3.156(a). Given that the evidence submitted is not both new and material; reopening of the Veteran's claim of entitlement to service connection for a head injury including his residuals is not warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2016). 

IV Service Connection Claim - Acquired Psychiatric Disorder to include PTSD, anxiety and depression

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury. Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994). There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran also claims service connection for an acquired psychiatric disorder, to include PTSD with depression, and anxiety disorder secondary to TBI. As the Veteran's New and Material claim for his entitlement to service connection for his head injury is being denied, any secondary claims to this injury are moot. However, as the Board acknowledges that all possible avenues must be considered for the Veteran's claim, the acquired psychiatric claim must also be evaluated on a direct service connection basis. 

Service connection for PTSD specifically requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2016). Additionally, for the purpose of establishing service connection for PTSD, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2016), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.

The treatment records in the claims file are silent to any diagnosis of PTSD for the Veteran during the pendency of this appeal. Service treatment records are also absent for complaints, treatment, or diagnosis of an acquired psychiatric disorder or related mental health treatment during the appropriate appellate period. In the February 1979 Report of Medical History that the Veteran completed at separation from his first period of service, he specifically denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort. Psychiatric evaluation at that time was normal. Service records reflect that the Veteran sought treatment for a nervous condition during his second period of service however as mentioned above, the Veteran was given an other than honorable discharge for that period of service therefore barring benefits for VA purposes. However, even during that treatment in 1981, the psychiatric consult deemed the Veteran to have no distinct verbal or emotional disorder.

In regard to the in-service stressors the Veteran identified two stressors from his honorable active duty service that caused his PTSD and Psychiatric disorders. The first statement was in regard to an incident that the Veteran states he was involved in where a military vehicle that he was traveling in overseas rolled over a mountain. The second statement was in regard to a foreign soldier the Veteran said he saw run over multiple times. The Veteran's military personnel records are silent to either event. 

The Board finds that the evidence weighs against a finding of an in-service event to which such a psychiatric disorder may be related. Although the Veteran makes several lay statements as to in-service events, there is no corroborating evidence as to these events. Neither the Veteran's statements nor his discharge papers indicate that the Veteran experienced any combat in service or any event that would cause an acquired psychiatric disorder. 

VA treatment records post service do show that the Veteran has been treated for psychiatric conditions variously diagnosed including anxiety and depression. However, notably, the record is absent for any competent evidence of a nexus between any of the Veteran's diagnosed psychiatric conditions and his active service. The Board acknowledges that the Veteran is competent to report his observable symptoms. See Layno, supra. However, the Board finds that the Veteran, as a layperson with no demonstrated medical knowledge or expertise, is not competent to provide a nexus opinion regarding a diagnosed acquired psychiatric disorder and his active service. See Jandreau, supra. Therefore, the Veteran's testimony which attributes his acquired psychiatric disorder including PTSD, anxiety and depression to active service is afforded little probative value. 

For these reasons, the Board finds that the evidence weighs against a finding of an in-service event to which such a disorder may be related, and that psychosis did not manifest within one year of separation. Service connection for an acquired psychiatric disorder must therefore be denied. 


ORDER

Entitlement to an initial compensable rating for the left ear hearing loss disability is denied. 

New and material evidence has not been submitted to reopen the claim for entitlement to service connection head injury with chronic headaches.

Entitlement to service connection for an acquired psychiatric disability, including anxiety, depression, and PTSD, to include as secondary to a traumatic brain injury (TBI) is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's right ear hearing loss claim on appeal. 

In the May 2014 decision, the Board reopened the Veteran's claim for service connection for right ear hearing loss disability. 

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016). The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McClendon, 20 Vet. App. at 83.

The evidence shows that the Veteran has a current right ear hearing loss disability. Although the Veteran's hearing was within normal limits during his February 1979 separation exam there has been consistent fluctuation in his right ear hearing loss in other examinations since then. Notably the Veteran has been consistent in his lay statements in regard to his hearing loss since service. As there is a potential connection between the Veteran's current disability and his military service based on the same reasoning that that his left ear was service connected in May of 2009, an adequate medical opinion must be received to establish if there is a nexus between the Veteran's current disability and his active service for his right ear hearing loss. 

Therefore, in considering all the evidence in the claim's file the Veteran's service connection claim for right ear hearing loss must be remanded to obtain this opinion.

Accordingly, the case is REMANDED for the following action:

1. The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right ear hearing loss is causally or etiologically related to the Veteran's service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Adjudicate the remanded claim of entitlement to service connection for right ear hearing loss disability. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


